DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CIP of 16/291,797 filed on 03/04/2019, which is now PAT 10512483, which has PRO 62/760,647 11/13/2018 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator shaft configured to lock when twist” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 200 is not mentioned in the written description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 12 recites the limitation "the first segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the number of prongs" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites, “the actuator shaft is configured to lock when twisted”.  There are no drawings of this embodiment and there is no description and explanation in the written specification of how the actuator is being locked when twisted.  The drawing show that the actuator shaft might be threaded, for the locking handle 112 to be rotating on for actuating the clamp but there is no indication in the drawing or the written specification for it and even that is the case, the actuator shaft is not said to be configured to lock when twisted.
Claim 20 recites, “two prongs that are inflexible”.  It is unclear how the two prongs in claim 20 is inflexible when the prongs are being restrained in a closed configuration such as in Fig. 4.  The drawing figure 2 shows that the clamp might be held by joint 200 but there is no indication in the written specification of what 200 is and how the prongs are being held.  The examiner’s position is that it is a typo and the prongs are flexible at least in order to be in a restrained and closed configuration to an expanded and opened configuration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 9-12, 16-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,826,928 to Shang in view of US 5,628,757 to Hasson.
Shang teaches:
Claim 1:  A device (Fig. 2) comprising: a shaft (12, Fig. 2) comprised of a first end (near claw 13, Fig. 2) and a second end (near button 11, Fig. 2); a clamp (claw 13, Fig. 2) configured to be locked (Fig. 1) or unlocked (Fig. 4) that is attached to the first end of the shaft; and an actuator shaft (spring 14, Fig. 2) that is coupled to the shaft, slidable along the shaft, and configured to open and close the clamp (spring 14 compress and uncompressed for deploy and undeployed clamp 13, Figs. 3-4).
Claim 4:  The clamp (13, Fig. 2) comprised of one or more prongs. 
Claim 5:  The number of prongs is two (clamp 13 have 4 prongs which reads on the number of prongs is two, the claim is not claiming there are only two prongs).

Claim 7:  The actuator shaft (14, Fig. 2) is at least partially comprised of a coil.
Claim 9:  The one or more prongs end in a tip that curves inwards towards a medial longitudinal axis of the device.
Claim 10:  The actuator shaft (14, Fig. 2) is further comprised of a segment that is removably coupled to the shaft and is at least partially flexible (The spring 14 is flexible and is removably coupled to the shaft 12).
Claim 11:  The device is further comprised of an anchor (18, Fig. 3) (the magnet is considered an anchor because it is slidingly anchoring/attaching to the device, col. 2, ll. 18-23).
Claim 12:  The anchor (18, Fig. 3) is removably coupled to the shaft.
Claim 16:  A housing (17, Fig. 3) that the one or more prongs (13, Fig. 3) withdraw into when the actuator shaft is not engaged.
Claim 17:  The clamp (13, Fig. 3) is in a closed position when the actuator shaft is not engaged.
Claim 18:  The actuator shaft (14, Fig. 2) is further comprised of two handles (11, 16, Fig. 2) wherein one handles is removably coupled to a proximal end of the actuator shaft and the second handles is removably coupled to a distal end of the actuator shaft.
Claim 20:  A device (Fig. 2) comprising: an interior shaft (12, Fig. 2) and the interior shaft is comprised of a first end (near claw 13, Fig. 2) and a second 
Shang fails to teach:
Claim 1:  The actuator shaft is removably coupled to the shaft.
Claim 20:  The second end of the interior shaft is threaded
Hasson teaches:
Claim 1:  A device (Figs. 1 and 3) having similar structural limitations comprises an actuator (52, Figs. 1, 3), shaft (16, Figs. 1, 3), sleeve (32, Figs. 1, 3) and jaws (14, Figs. 1, 3) that are all removably coupled to the frame so that they are readily disassembled to facilitate cleaning and/or repair of the device (Col. 5, ll. 45-52).
Claim 20:  One end of the shaft (16, Fig. 1) is threadedly connected to the cap handle (58, Fig. 1).  

Shang teaches the current invention but is silence on how the shaft 12 is being connected to the handle 11.  It could be interference fit, welded, glued down but fails to teach the shaft is threaded for threadedly connected to the handle.  However, Hasson teaches this limitation.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the shaft with thread as taught by Hasson for a threadedly connection with the handle as a substitution of one known structure and method of connecting for another that would yield predictable result of connecting the shaft to the handle.
Claims 2, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang in view of Hasson and further in view of US 4,575,143 to Nast.
Shang in view of Hasson teaches:
The device of claim 1 (see rejection of claim 1 above).  The shaft (12, Fig. 2) is rigid along at least a part of its length.
Shang in view of Hasson fails to teach:
The shaft is at least partially flexible at one or more points along its length, and the actuator shaft is at least partially flexible at one or more points along its length.



Nast teaches:
In the same field as endeavor, a device for catching and holding object (12, Fig. 1), comprises an outer flexible sleeve (14, Fig. 1, col. 2, ll. 42), inner shaft (28, Fig. 2, col. 3, ll. 1-5), spring (34, Fig. 1) and clamp (fingers 36, Fig. 1) for picking up objects.
Shang teaches the current invention but is silence of whether or not the shaft is flexible.  However, Nast teaches this limitation.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed for Shang to employed the teaches of a flexible shaft from Nast in order for the shaft to bend and picking up objects in hard to reach corners.
Allowable Subject Matter
Claims 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the anchor is a secondary clamp and the anchor coupled to the shaft by inserting the shaft into an aperture of the anchor.
Claims 3 and 8 are free of prior art.
There are prior arts cited in the PTO-829 that are not used in the rejection but are considered pertinent to the examination process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771